Citation Nr: 0813461	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a chin and head 
injury.

5.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression).

6.  Entitlement to service connection for residuals of right 
hand 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In May 2006, the RO issued an administrative 
decision finding that head and chin injuries incurred on 
August 17, 1983 were the product of willful misconduct, and 
not incurred in line of duty.  This issue is inextricably 
intertwined with the issue involving the service connection 
for chin disability, and is properly before the Board at this 
time.

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's left knee arthritis first manifested many 
years after service and it is not shown that any current 
disability of the left knee had its origins in his active 
military service.

2.  The veteran's right knee arthritis first manifested many 
years after service and it is not shown that any current 
disability of the right knee had its origins in his active 
military service.

3.  The veteran's headache disorder first manifested many 
years after service and is not shown to have its origins in 
his active military service.

4.  The veteran does not have a current disability regarding 
the residuals of head trauma, and there is no separate 
disability involving the chin other than a 2-inch laceration 
scar originating from an August 13, 1983 altercation that was 
not incurred in line of duty (as a result of the veteran's 
abuse of alcohol).

5.  The veteran does not current disability of an acquired 
psychiatric disorder.

6.  The veteran's current post-traumatic changes of the right 
hand 5th metacarpal are attributable to a service injury.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4.  A chin and head injury was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.303 (2007).

5.  An acquired psychiatric disorder (claimed as depression) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

6.  Residuals of right hand 5th metacarpal fracture were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection for certain chronic disorders, such as 
arthritis and psychosis, may be established based on a 
presumptive basis by showing that such disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1137; 38 C.F.R. §§ 3.307, 3.309.

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  

Section 105 creates a presumption of service connection for 
injuries that occur during active duty unless a preponderance 
of the evidence establishes that the injury was the result of 
the person's own willful misconduct.  See Thomas v. 
Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).

"Willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action.... It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. §§ 3.1(n); Daniels v. Brown, 9 
Vet. App. 348, 350-51 (1996).  

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in 
pertinent part, as follows:  

The simple drinking of alcoholic beverage is not of 
itself willful misconduct.... If, in the drinking 
of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will 
be considered the result of the person's willful 
misconduct.

The provisions of 38 C.F.R. § 3.301(d) further state that 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.

Factual Summary

The veteran's service medical records show that he presented 
for emergency care on July 10, 1983 with a questionable 
history of head trauma.  He reportedly fell while leaving a 
bowling alley.  He had no loss of consciousness (LOC).  He 
was noted to be under the influence of alcohol.  His physical 
examination was unremarkable with no evidence of head trauma.  
He was given an assessment of alcohol (ETOH) abuse.

On August 13, 1983, the veteran presented for emergency care 
after being involved in an altercation.  His blood alcohol 
level was 260.0 mg/dl.  He sustained a 2-inch laceration on 
his chin, had swelling of the right dorsal aspect of his 
right hand, and complained of pain in the upper lumbar area.  
There was no indication of a head injury, and his neurologic 
system was intact.  He chin was stitched, and he was given an 
assessment of intoxication.

On September 14, 1983, the veteran presented for emergency 
care due to trauma of the hands and face.  He denied 
knowledge of the circumstances of his injury.  On mental 
status examination, he was oriented with "ETOH on board" 
and intermittently tearful.  On examination, his extraocular 
movements (EOM) and ophthalmoscopic examinations were normal.  
His nose was swollen with an abrasion.  He was given an 
assessment of abrasions to the nose, and provided a head 
trauma sheet.

On December 12, 1983, the veteran was taken to the infirmary 
due to left knee pain.  It was noted that he had been 
drinking beer, whiskey and gin.  On examination, the veteran 
was confused about why he had been taken to the infirmary.  
Examination disclosed no clinical findings of knee injury, 
and he was given an assessment of being intoxicated.

On December 13, 1983, the veteran was counseled on alcohol 
abuse.  He was noted to have instances of intoxication and 
disorderly conduct.  He was drinking 6 beers 1 to 2 times per 
week with occasional consumption of hard liquor.  He was 
recommended for the Alcohol Rehabilitation Service (ARS).

The veteran was admitted to ARS in November 1984 due to 
drinking and an unauthorized absence (UA) which resulted in a 
Captain's Mast.  The veteran admitted to alcohol consumption 
beginning at age 16 with blackouts, fights while drinking, 
periods of remorse and self-approach after drinking, getting 
drunk in spite of making a firm decision to have "just a 
few" drinks, daytime drinking, binge drinking, and loss of 
control of drinking.  He developed the ability to tolerate 24 
cans of beer in a 24-hour period.  His drinking had led to 
quarrels with friends due to alcohol abuse, significant 
financial problems, failure to achieve full job potential in 
the military, military disciplinary action, civilian arrest 
or charges, hospitalization for physical complications of 
drinking, charges of drunk in public and minor cuts and 
abrasions.  He was placed on Antabuse and attended mandatory 
Alcohol Anonymous (AA) meetings.  He was given a discharge 
diagnosis of alcohol dependence.

In June 1984, the veteran fractured his right hand 5th 
metacarpal while descending a ladder.

On his separation examination in February 1986, the veteran 
denied a history of swollen or painful joints, frequent or 
severe headache, head injury, arthritis, rheumatism or 
bursitis, "trick" or locked knee, depression or excessive 
worry, or nervous trouble of any sort, providing highly 
probative evidence against his own claims at this time.  He 
did report a history of right hand 5th metacarpal fracture.  
Physical examination indicated that the right hand 5th 
metacarpal fracture and alcohol dependence were not 
considered disabling (NCD).  Otherwise, he was given normal 
clinical evaluations of his head, face, lower extremities, 
neurologic system and psychiatric status, providing more 
evidence against these claims.  There were no identifying 
scars.

The available post-service medical evidence is devoid of any 
treatment for, or diagnosis of, an acquired psychiatric 
disorder or residuals of head trauma.  The record first 
documents treatment for cluster headaches and bilateral knee 
pain in 2000.  The veteran has a reported history of 
arthritis of both knees, status post two left anterior 
cruciate ligament (ACL) reconstructions, and status post 
arthroscopy of the right knee with degenerative medial 
meniscal tear with chondromalacia of the medial meniscus.  An 
X-ray examination in February 2008 demonstrated post-
traumatic change of the right hand 5th metacarpal.



Line of Duty Determination

The record reflects that the veteran presented for emergency 
room care on July 10, 1983 for a questionable head trauma, on 
August 13, 1983 for an altercation resulting in a 2-inch 
laceration on his chin, on September 14, 1983 for trauma of 
the hands and face, and on December 12, 1983 for left knee 
pain.  On each occasion, the veteran was found to be in an 
intoxicated state.  

In fact, the primary diagnoses for the events in July, August 
and December 1983 was either alcohol abuse or intoxication.  
In September 1983, he was noted to have no knowledge of the 
circumstances of his injury.  This is strong evidence in 
favor of a finding that any residuals resulting from the 
August 13, 1983 altercation were due to excessive use of 
alcoholic beverages.

This finding is further supported by the veteran's subsequent 
alcohol abuse counseling and ARS admission based on a history 
of alcohol abuse that was affecting all facets of his life, 
including loss of control drinking resulting in fights while 
drinking and medical treatment for cuts and abrasions.  This 
is further strong evidence that the veteran had been abusing 
alcohol at the time of the altercation on August 13, 1983.

The veteran primarily asserts that the altercation incident 
in August 1983 stemmed from an unprovoked attack unrelated to 
alcohol usage. The evidentiary evidence cited above includes 
the veteran's in-service admissions that his alcohol usage 
had led to fights while drinking, providing factual evidence 
against his own claim that the Board must find is entitled to 
great probative weight.  His current recollections of events 
more than 25 years ago are not persuasive given the actual 
documentary evidence of his intoxicated state for the 
emergency room visitation on August 13, 1983 and the strong 
evidence of additional episodes of intoxication leading to 
medical care in July, September and December 1983.

On this record, the Board finds, by a preponderance of the 
evidence, that the 2-inch laceration scar of the chin, and 
any other residuals, incurred by the veteran on August 13, 
1983 were proximately due to excessive alcohol usage and, 
thus, were not incurred in line of duty as a result of the 
veteran's abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  

Service Connection

Notwithstanding the above, the Board must further decide 
whether any of the veteran's claimed injuries may otherwise 
have been incurred in line of duty  

With respect to the veteran's service connection claims for 
bilateral knee disability and migraine headaches, the service 
medical records provide strong evidence against his claims.  
In this respect, the service medical records show no 
treatment for chronic disability of the knees or migraine 
headaches.  The veteran was taken to the infirmary in 
December 1983, presumably on the basis of left knee pain.  
However, the veteran was intoxicated and was confused as why 
he was taken to the emergency room.  The examination 
disclosed no clinical findings of knee injury and resulted in 
an assessment of intoxicated.  The veteran denied a history 
of knee symptoms or headaches on his February 1986 separation 
examination at which time his lower extremities, head and 
neurologic system were evaluated as normal.

The veteran's post-service treatment records show treatment 
for right and left knee arthritis, as well as cluster 
headaches, many years after his discharge from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

As arthritis was not manifest within the first post-service 
year, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.

Additionally, the post-service medical records are negative 
for any evidence suggesting or indicating that the veteran's 
bilateral knee and cluster headache disorders are associated 
with an event during service.  At his February 2008 hearing, 
he stated that none of his treating physicians had attributed 
his current disabilities to in service events.  This is also 
probative evidence against the claims.

With respect to the service connection claims for residuals 
of head trauma and an acquired psychiatric disorder, the 
competent medical evidence does not show any currently 
diagnosed disability.  Other than the laceration scar of the 
chin from August 13, 1983 altercation of misconduct origin, 
the competent medical evidence does not disclose any current 
disability of the chin.  Simply stated, the post-service 
medical records provide evidence against a finding that the 
veteran has these disabilities at this time (with the 
exception of the chin scar, which was the result of 
misconduct), outweighing his contentions. 

Without a pathology to which his reported symptoms can be 
attributed, there is simply no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

With respect to the right 5th finger disability, the record 
clearly shows that the veteran fractured his right hand 5th 
metacarpal in service.  There is no evidence that such injury 
was of misconduct origin.  He currently complains of right 
5th finger pain with current x-ray evidence of post-traumatic 
changes of the right 5th metacarpal.  On this evidence, the 
Board finds that service connection for residuals of right 
5th metatarsal fracture is warranted.

In deciding this case, the Board has carefully reviewed the 
veteran's contentions.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the veteran's current recollections of 
persistent and recurrent symptoms involving bilateral knee 
pain, headaches, residuals of head trauma and depression 
since service directly contradict his denial of such 
symptomatology on his February 1986 separation examination.  
His testimony is otherwise inconsistent with the evidentiary 
record as a whole, which indicate disorders which began many 
years after service that are unrelated to service.  The Board 
places greater probative weight to the veteran's statements 
made contemporaneous in time to his discharge from service 
rather than his current recollections of events more than 20 
years ago.  As noted above, the veteran's personal opinion as 
to the diagnoses and etiologies of his claimed disorders is 
not sufficient to establish service connection.  Routen, 10 
Vet. App. at 186.

Based upon the above, the Board finds that evidence supports 
an award of service connection for residuals of right hand 
5th metacarpal fracture.  The preponderance of the evidence, 
however, is against the remaining claims which must be 
denied.  38 U.S.C.A. § 5107(b).



The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, a pre-adjudicatory RO letter in December 2002 
advised the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was specifically advised to have 
his doctor provide s statement describing how his claimed 
disabilities are related to military service, and advised to 
submit the requested evidence as soon as possible.  The 
notice was deficient as the veteran was not specifically 
advised to submit all evidence and information in his 
possession, and he was not provided the criteria for 
establishing a disability rating and an effective date for 
the award of benefits after the initial AOJ adjudication.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudications.  The 
service connection claim for residuals of fracture of the 
right hand 5th metacarpal is granted in full and, thus, no 
prejudice accrues to this claim.  With respect to the 
remaining claims, the veteran indicated at his February 2008 
hearing that the only additional evidence relevant to his 
claims related to treatment for his right 5th metacarpal 
which the veteran submitted to the record.  He denied any 
additional post-service treatment records which could be 
capable of substantiating his claims.  Furthermore, the 
veteran testified to the circumstances of his claimed 
injuries, to include the underlying issue of whether the 
injury to his chin was related to alcohol abuse.  The veteran 
and his representative have demonstrated actual knowledge of 
the evidentiary requirements on all aspects of the claims.  
As the claims are denied, the failure to provide the veteran 
timely notice of the criteria for establishing a disability 
rating and effective date of award is non-prejudicial as the 
issues are moot.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and all private treatment records 
identified by the veteran as capable of substantiating the 
claims.  

Irrespective of the willful misconduct determination, the 
Board has held above that the preponderance of the evidence 
establishes no persistent or recurrent symptoms of 
psychiatric, knee, headache and head injury symptoms since 
service and there is no competent evidence that any current 
disability is associated with an event during service.  As 
such, there is no duty to obtain medical opinion on the 
claims.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

Significantly, the veteran and the representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.
ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a chin and head injury is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for residuals of right hand 5th metacarpal 
fracture is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


